Citation Nr: 1807145	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  06-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Lodgsdon, III, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for chronic lumbar strain.

In August 2007, the Board remanded the Veteran's request to reopen his claim for service connection for a lumbar spine disorder for additional development.  A January 2008 Board decision denied the Veteran's request to reopen this claim.  The Veteran subsequently appealed the Board's January 2008 decision to the Court of Appeals for Veterans Claims (CAVC).  In a March 2009 Joint Motion for Remand (JMR), the CAVC vacated the Board's January 2008 decision and remanded the claim to the Board.  Subsequently, a December 2009 Board decision granted the Veteran's request to reopen his claim for service connection for a lumbar spine disorder and remanded the reopened claim for additional development.

The Veteran testified before a Veterans Law Judge (VLJ) at a March 2007 RO Travel Board hearing.  A hearing transcript has been associated with the claims file. In a June 2011 letter, the Veteran was informed that the VLJ who conducted the March 2007 RO hearing was no longer employed at the Board and offered him the opportunity for a new hearing.  The Veteran ultimately withdrew his request for this hearing in October 2011.  

In December 2012, the Board denied the reopened claim for entitlement to service connection for a lumbar spine disorder.  The Veteran appealed the Board's December 2012 decision to CAVC.  In a December 2013 Memorandum Decision, CAVC vacated the Board's decision and remanded the claim to the Board.  A copy of the Memorandum Decision is of record.  In September 2014, the Veteran submitted argument and lay statements, with a specific request that the appeal be remanded for adjudication by the agency of jurisdiction (AOJ).  

In June 2017, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim was remanded in June 2017 in order for the VA to obtain medical records from Dr. D.M. of Winston Salem, North Carolina.  The Veteran stated that Dr. D.M. is neurologist who had treated him in 1987.  The AOJ was requested to retrieve all treatment records from Dr. D.M. from 1987, as identified by the Veteran.  All attempts to secure this evidence were to be documented, to include any records the AOJ was unable to obtain.  The Veteran was to be given an opportunity to respond.  If the benefit was not fully granted, a Supplemental Statement of the Case was to be issued before the claims folder was returned to the Board.  

A review of the claims file reveals that that the RO conducted an internet search for Dr. D.M. to obtain a correct mailing address.  Thereafter, in June 2017 correspondence, the Veteran was requested to complete an authorization form to obtain medical records from D.M.  There is no further indication in the claims file of any other action that was taken with regard to this issue on appeal.  A Supplemental Statement of the Case was not completed prior to returning the case to the Board.  Thus, the case must be remanded for appropriate development prior to the Board's appellate consideration, to include, if warranted, issuance of a Supplemental Statement of the Case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must document all attempts to secure medical records from Dr. D.M. of Winston Salem, North Carolina.  If the requested records are not able to be obtained, the Veteran must be notified of such inability, and given an opportunity to respond and/or submit the identified records.   

2.  Thereafter, readjudicate the issue on appeal with consideration of all additional evidence obtained.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




